Citation Nr: 1702540	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1978 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2012, the Board remanded this case for additional development and it has now been returned for further appellate consideration. Although the Board regrets the additional delay, for the reasons expressed below, further remand is required in this case. 

Accordingly, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As detailed in the September 2012 remand, the Veteran contends he is entitled to service connection for his claimed headache disorder, as he began experiencing severe headaches in service two to four times per year, lasting for periods of 24 to 48 hours. Although he did not seek treatment for his symptoms during service or immediately afterwards, he contends that he self-medicated to relieve symptoms during service and after discharge. It has been asserted in the record that the Veteran's current severe headaches may be secondary to a June 1981 in-service car accident from which the Veteran suffered a fractured right zygomatico-maxillary complex, or may be as a result of his military work with radar antennas and associated exposure to radiation. 

The Board remanded the claim to afford the Veteran a VA examination to address the nature and etiology of any headache disorder. The record shows that although the examination was scheduled, the Veteran failed to report. Pursuant to 38 C.F.R. § 3.655(b) (2016), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

The Board notes, however, that the Veteran was informed in a June 2016 Supplemental Statement of the Case (SSOC) that he missed his scheduled examination. In a statement to VA that same month, the Veteran reported he missed the examination because he did not receive notice of the time and date of the scheduled appointment. 

Initially, a letter was sent to the Veteran in July 2015 informing him that he was scheduled by the RO in Pittsburgh, Pennsylvania, for an overseas VA examination. However, the Veteran had relocated to Williamsburg, Virginia, and the letter, which was sent to his previous overseas address, did not reach him in time for the scheduled examination. The Veteran and his representative informed VA that same month of the Veteran's new address in Virginia. In February 2016, the RO in North Carolina scheduled the Veteran for an examination at the Fayetteville VA Medical Center. The Veteran was out of the country at the time of the scheduled appointment and stated that he contacted a VA representative by telephone to reschedule; the representative stated he would be notified by mail of a future appointment date and time. However, the Veteran stated he did not receive any such notification and was only informed of his failure to report in the June 2016 SSOC. The SSOC identifies as evidence a May 2016 notice of failure to report for a VA examination; however, the record does not include such notice. As noted above, the Veteran promptly submitted a Notice of Disagreement (NOD) in June 2016 (and additional clarifying NODs in August 2016 and October 2016), explaining the failure to report for an examination. 

As such, the record indicates that the Veteran's failure to report was due to a possible lack of notice of the examination, and because it appears he took immediate steps to rectify this error once he became aware of it, the Board finds that the Veteran should be scheduled for a new examination in this case. 

The Veteran is again advised that failure to report for any scheduled examinations, without good cause, may result in denial of his claim. See 38 C.F.R. 3.655.

The Board notes that the Veteran initially claimed service connection for a headache disorder on a direct basis. As noted above, however, during the pendency of the appeal, the issue of service connection for a headache disorder as secondary to his service-connected residuals of a fracture of the zygomatico-maxillary complex was raised. The Veteran has not been provided notice as to the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  This should be accomplished.   

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a headache disorder as secondary to his service-connected residuals of a fracture of the zygomatico-maxillary complex.

2. Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claim. After securing any necessary releases, such records should be associated with the claims file. 

3. After the above development is completed, the Veteran should be afforded a VA neurologic examination to determine the current nature and etiology of any headache disorder, if found to be present. The claims folder should be provided to and reviewed by the examiner. Any indicated diagnostic tests and studies should be accomplished. 

After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion as to whether the Veteran currently has an undiagnosed illness manifested by headaches, or any chronic headache disorder, that is at least as likely as not (probability of 50 percent or greater) related to his service, or to any incident therein, to include his sustaining facial bone fractures in a June 1981 accident and/or his possible radiation exposure working with radar antennas. The Veteran's history of occasional, recurring in-service headaches, and any other pertinent clinical findings of record, including 2016 brain MRI results revealing a possible osteoma, should be taken into account and discussed. A complete rationale for all opinions should be provided. If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

4. Thereafter, VA should readjudicate the issue on appeal. If the issue remains denied, an SSOC should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




